[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
An application having come before the court pursuant to General Statutes (Rev, to 1998) § 17a-28 (1), after hearing and an in camera inspection of relevant records of the Department of Children and Families admitted into evidence as Defendant's Exhibits A through F, the court finds that there is no reasonable cause to believe that the reporter(s) of the information contained therein made false reports. The court further determines that the interests of justice do not require access of the records to the applicant.
Accordingly, the application is denied.
Peck, J.